            Case 2:20-cr-00052-APG-EJY Document 38 Filed 09/29/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                          2:20-cr-00052-APG-EJY
      vs.                                                  ORDER
6     JASON CLARK,
7                           Defendant.
8

9           Before the Court is the Third Emergency Motion to Reopen Detention Hearing (ECF NO. 37).
10          Accordingly,
11          IT IS HEREBY ORDERED that a video conference hearing on the Third Motion to Reopen
12   Detention Hearing and for Temporary Release under §3142(i) (ECF No. 37) is scheduled for 1:30 PM,
13   October 6, 2020, before Judge Cam Ferenbach. Defense counsel is directed to file a Status Report (1)
14   advising whether the defendant consents to proceed with the hearing as scheduled but using video
15   conferencing, and (2) either (a) explaining why the hearing cannot be further delayed without serious harm
16   to the interests of justice, or (b) advising whether the he agrees to a continuance, indicating the maximum
17   length of time for such a continuance. The Status Report for the hearing must be filed by 4:00 PM, October
18   5, 2020.
19          IT IS ORDERED that defense counsel shall provide all necessary documents to defendant Clark
20   in advance of the hearing.
21          IT IS FURTHER ORDERED that defense counsel shall contact the Courtroom Administrator,
22   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with information on how defendant Clark will
23   participate in the video conference by 4:00 PM, October 5, 2020. Defendant will remain at Nevada
24   Southern Detention Center.
25
            Case 2:20-cr-00052-APG-EJY Document 38 Filed 09/29/20 Page 2 of 2




1           IT IS FURTHER ORDERED that Defense shall file any necessary signed documents at least ONE

2    (1) Day prior to the scheduled hearing consistent with General Order 2020-05.

3           IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

4           INSTRUCTIONS FOR VIDEO CONFERENCE HEARING

5           Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

6    to the participants email provided to the Court.

7           •Log on to the call ten (10) minutes prior to the hearing time.

8           •Mute your sound prior to entering the hearing.

9           •Do not talk over one another.•State your name prior to speaking for the record.

10          •Do not have others in the video screen or moving in the background.

11          •No recording of the hearing.

12          •No forwarding of any video conference invitations.

13          •Unauthorized users on the video conference will be removed.

14          DATED this 29th day of September, 2020.
                                                                  _________________________
15                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
